Exhibit 10.5 WAIVER, CONSENT AND INTERCREDITOR AGREEMENT THIS WAIVER, CONSENT, AND INTERCREDITOR AGREEMENT is entered into the 26th day of February 2010 (this “Agreement”) by and among TAGLICH BROTHERS, INC., as collateral agent (the “Collateral Agent”) for the Purchasers listed on Exhibit A to the “Taglich Debt Documents” (as hereinafter defined), with an address of 275 Madison Avenue, Suite 1618, New York, NY 10016 (with the Collateral Agent, individually and collectively, the “Senior Creditor”); SHELTER ISLAND OPPORTUNITY FUND, LLC, a Delaware limited liability company with a place of business, c/o RAM Capital Resources, LLC, at 535 Fifth Avenue, 25th floor, New York, NY 10017 (“Shelter Island”), and GULFSTREAM INTERNATIONAL GROUP, INC., a Delaware corporation with a place of business at 3201 Griffin Road, Ft. Lauderdale, Florida 33312 (“Gulfstream” or the “Debtor”). RECITALS WHEREAS, Gulfstream is currently indebted to Shelter Island in the aggregate amount of $3,909,000 (the “Shelter Island Debt”) pursuant to an amended and restated loan agreement dated of even date herewith (the “Shelter Island Loan Agreement”); and WHEREAS, the obligations of Gulfstream to retire the Shelter Island Debt owed to Shelter Island under the Shelter Island Loan Agreement is secured by a first priority lien and security interest (the “Shelter Island Lien”) in and to all of the assets and properties of Gulfstream and its Subsidiaries whether now owned or hereafter acquired and any and all additions and accessions to any of the foregoing, and any and all replacements, products, proceeds (including insurance proceeds) and substitutions of any of the foregoing wherever located (collectively, the “Collateral”); and WHEREAS, Gulfstream and the Senior Creditor have entered into a purchase agreement, dated as of February 26, 2010 (the “Purchase Agreement”) pursuant to which the Senior Creditor has agreed to lend $1,000,000 to Gulfstream (the “Senior Loan”); which Senior Loan is evidenced by Gulfstream’s senior secured notes in the aggregate principal amount of $1,000,000 which is guaranteed by each Subsidiary of Gulfstream (individually and collectively, the “Senior Note”); and WHEREAS, pursuant to the transactions contemplated by the Purchase Agreement, Gulfstream has agreed to grant to the Senior Creditor a first priority lien and security interest (the “Senior Creditor Lien”) in the “Accounts” (as that term is defined in the Security Agreement annexed as an exhibit to the Purchase Agreement) of Gulfstream and its Subsidiaries whether now owned or hereafter acquired and any and all additions and accessions to any of the foregoing, and any and all replacements, proceeds (including credit insurance proceeds of such Accounts) and substitutions of any of the foregoing wherever located (collectively, the “Senior Creditor Collateral”); and WHEREAS, the Senior Creditor would not agree to make the Senior Loan unless Shelter Island also agrees to subordinate the Shelter Island Lien to the Senior Creditor Lien on the Senior Creditor Collateral, all pursuant to the terms and conditions of this Agreement. NOW THEREFORE, the parties hereto agree as follows: 1 1.Definitions.As used herein, the following terms shall be defined as follows: A.“Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy, receivership, custodianship, liquidation, dissolution, reorganization, assignment for the benefit of creditors, appointment of a custodian, receiver, trustee or other officer with similar powers or any other proceeding for the liquidation, dissolution or other winding up of Gulfstream or any Subsidiary. B.“Priority Senior Debt” shall mean the obligations of Gulfstream and its Subsidiaries to the Senior Creditor under the Purchase Agreement and the Note; provided, however, that in no event shall Priority Senior Debt (as defined herein) exceed the principal amount of $1,000,000 plus accrued and unpaid interest thereon pursuant to the Note and the Purchase Agreement. C.“Priority Senior Debt Default” shall mean a default in the payment of the Priority Senior Debt or in the performance of any term, covenant or condition contained in the Purchase Agreement or any other occurrence permitting the Senior Creditor to accelerate the payment of all or any portion of the Priority Senior Debt, and shall also include any Shelter Island Debt Default. D.“Shelter Island Debt Default” shall mean a default in the payment of the Shelter Island Debt or in the performance of any term, covenant or condition contained in the Shelter Island Debt Documents or any other occurrence permitting Shelter Island to accelerate the payment of all or any portion of the Shelter Island Debt. E.“Shelter Island Debt Documents” shall mean the collective reference to (a) the loan and security agreement and related documents in effect as of the date hereof, and (b) the contemplated restructuring of the Shelter Island Debt in accordance with the proposed restructuring term sheet in the form of Exhibit A annexed hereto and made a part hereof, and any and all amendments, modifications or restatements hereof entered into. F.“Shelter Island Enforcement Action” shall mean (a) to take from or for the account of Gulfstream or any co-obligor or guarantor of the Shelter Island Debt, by set-off or in any other manner, except acceptance of regularly scheduled payments in accordance with the terms of the Shelter Island Debt Documents, the whole or any part of any moneys which may now or hereafter be owing by Gulfstream or any such co-obligor or guarantor with respect to the Shelter Island Debt, (b) except as otherwise provided in Section 4A hereof, accept or retain any payment of any amount with respect to the Shelter Island Debt, except regularly scheduled payments in accordance with the terms of the Shelter Island Debt Documents, (c) to sue for payment of, or to initiate or participate with others in any suit, action or proceeding against Gulfstream or any such co-obligor or guarantor to (i) enforce payment of or to collect the whole or any part of the Shelter Island Debt or (ii) commence judicial enforcement of any of the rights and remedies under the Shelter Island Debt Documents or applicable law with respect to the Shelter Island Debt, (d) to accelerate the Shelter Island Debt, or (e) to take any action under the provisions of any state or federal law, including, without limitation, the Uniform Commercial Code, or under any contract or agreement, to enforce, foreclose upon, take possession of or sell any property or assets of Gulfstream or any such co-obligor or guarantor, including the Senior Creditor
